Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 1 of 13

                 2019-29565 / Court: 011




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 2 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 3 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 4 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 5 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 6 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 7 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 8 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 9 of 13




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
                 Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 10 of 13 4/30/2019 3:16 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                       CIVIL PROCESS REQUEST                                   Envelope No. 33185013
                                                                                                                          By: Adiliani Solis
                                                                                                                 Filed: 4/30/2019 3:16 PM
                           FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                          FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

             2019-29565
CASE NUMBER: __________________________                                      11
                                                              CURRENT COURT: _____________________________________

                                                         Plaintiff's Original Petition
TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): _________________________________________________

                     Petition                        4         27       19
FILE DATE OF MOTION: ________________________________________________________________________________
                                                                   Month/         Day/    Year




                                                                                                   k
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):




                                                                                                ler
1.         Chamberlain College of Nursing
     NAME: ___________________________________________________________________________________________




                                                                                             tC
              1999 Bryan St., Suite 900 Dallas, Texas 75201
     ADDRESS: ________________________________________________________________________________________




                                                                                         ric
                             CT Corporation System
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      citation for personal service




                                                                                      ist
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________




                                                                                   sD
     SERVICE BY (check one):
           ATTORNEY PICK-UP                              CONSTABLE
        ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________________
                                                               Ronnie Holmes - Box #235        832-423-3581
                                                                                        Phone: _____________




                                                                                es
           MAIL                                          CERTIFIED MAIL




                                                                              rg
           PUBLICATION:
              Type of Publication:   COURTHOUSE DOOR, or
                                                                        Bu
                                     NEWSPAPER OF YOUR CHOICE: _______________________________________
           OTHER, explain ______________________________________________________________________________
                                                                    n
                                                                ily

******************************************************************************************************
                                                              ar



****
                                                        M




2.   NAME: ___________________________________________________________________________________________
                                                     of
                                                  e




     ADDRESS: ________________________________________________________________________________________
                                               ffic




     AGENT, (if applicable): ________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
                                            O




     SERVICE BY (check one):
                                            y




           ATTORNEY PICK-UP                                        CONSTABLE
                                         op




                CIVIL PROCESS SERVER - Authorized Person to Pick-up: _______________________ Phone: _____________
                                       C




                MAIL                                               CERTIFIED MAIL
                                 ial




                PUBLICATION:
                             fic




                  Type of Publication:    COURTHOUSE DOOR, or
                                          NEWSPAPER OF YOUR CHOICE: _______________________________________
                           of




                OTHER, explain ______________________________________________________________________________
                         Un




ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
      Elen Sprovach
NAME: _____________________________________________                      24000672
                                                    TEXAS BAR NO./ID NO. ____________________________
                 3518 Travis Street, Suite 200, Houston TX 77002
MAILING ADDRESS: ____________________________________________________________________________________
              713
PHONE NUMBER: __________                 960-8300
                                         _______________________                        713
                                                                            FAX NUMBER: ________      621-6670
                                                                                                      ______________________
                           area code           phone number                               area code        fax number
               elen@rosenberglaw.com; shelby@rosenberglaw.com
EMAIL ADDRESS: ______________________________________________________________________________________



                                                              Page 1 of 2
CIVCI08 Revised 9/3/99
                 Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 11 of 13
    SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
    CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF THE CASE.
    SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES.




INSTRUMENTS TO BE SERVED:                                                           PROCESS TYPES:
(Fill In Instrument Sequence Number, i.e. 1st, 2nd, etc.)
                                                                                    NON WRIT:
ORIGINAL PETITION                                                                   CITATION
______ AMENDED PETITION                                                             ALIAS CITATION




                                                                                                k
______ SUPPLEMENTAL PETITION                                                        PLURIES CITATION




                                                                                             ler
                                                                                    SECRETARY OF STATE CITATION
                                                                                    COMMISSIONER OF INSURANCE




                                                                                          tC
COUNTERCLAIM                                                                        HIGHWAY COMMISSIONER
______ AMENDED COUNTERCLAIM                                                         CITATION BY PUBLICATION




                                                                                      ric
______ SUPPLEMENTAL COUNTERCLAIM                                                    NOTICE
                                                                                    SHORT FORM NOTICE




                                                                                   ist
CROSS-ACTION:




                                                                                sD
______ AMENDED CROSS-ACTION                                                         PRECEPT (SHOW CAUSE)
______ SUPPLEMENTAL CROSS-ACTION                                                    RULE 106 SERVICE




                                                                               es
THIRD-PARTY PETITION:                                                               SUBPOENA




                                                                               rg
 ______ AMENDED THIRD-PARTY PETITION
 ______ SUPPLEMENTAL THIRD-PARTY PETITION
                                                                           Bu       WRITS:
                                                                                    ATTACHMENT (PROPERTY)
                                                                       n
INTERVENTION:                                                                       ATACHMENT (WITNESS)
                                                                   ily

 ______ AMENDED INTERVENTION                                                        ATTACHMENT (PERSON)
 ______ SUPPLEMENTAL INTERVENTION
                                                                 ar
                                                             M




INTERPLEADER                                                                        CERTIORARI
 ______ AMENDED INTERPLEADER
                                                            of




 ______ SUPPLEMENTAL INTERPLEADER                                                   EXECUTION
                                                            e




                                                                                    EXECUTION AND ORDER OF SALE
                                                     ffic




                                                                                    GARNISHMENT BEFORE JUDGMENT
                                                  O




INJUNCTION                                                                          GARNISHMENT AFTER JUDGMENT
MOTION TO MODIFY
                                             y




                                                                                    HABEAS CORPUS
                                          op




SHOW CAUSE ORDER                                                                    INJUNCTION
                                                                                    TEMPORARY RESTRAINING ORDER
                                     C




TEMPORARY RESTRAINING ORDER
                                 ial




                                                                                    PROTECTIVE ORDER (FAMILY CODE)
                                                                                    PROTECTIVE ORDER (CIVIL CODE)
                             fic
                           of




BILL OF DISCOVERY:
    ORDER TO: _______________________________                                       POSSESSION (PERSON)
                         Un




                                      (specify)                                     POSSESSION (PROPERTY)
     MOTION TO: _____________________________
                                      (specify)
                                                                                    SCIRE FACIAS
                                                                                    SEQUESTRATION
                                                                                    SUPERSEDEAS




                                                                 Page 2 of 2

CIVCI08 Revised 9/3/99
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 12 of 13




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                     ffic
                 yO
               op
            C
          ial
        fic
      of
  Un
Case 4:19-cv-02076 Document 1-1 Filed on 06/06/19 in TXSD Page 13 of 13




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                          sD
                                        esrg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
              lC
           icia
         off
      Un
